UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    L. DENISE WOODSON,

                        Plaintiff,

                        v.                            Case No. 1:20-cv-02668-TNM

    RONALD E. SMITH, JR., et al.,

                        Defendants.


                                     MEMORANDUM OPINION

         Denise Woodson, proceeding pro se, sues the nonprofit organization that formerly

employed her for discrimination under the Americans with Disabilities Act (ADA) and the D.C.

Human Rights Act (DCHRA). The organization now moves for summary judgment. It argues

that Woodson has failed to create a genuine issue of material fact over the cause of her

termination. The Court agrees because the organization offers a legitimate, nondiscriminatory

reason for firing Woodson that she has not rebutted with evidence of pretext. The Court will

therefore grant the organization’s motion for summary judgment. 1

                                                I.

         Woodson worked for Edgewood Brookland Family Support Collaborative

(“Edgewood”), an organization dedicated to stronger families, workforce development, housing

stabilization, and school-based programs. See Compl. ¶¶ 1, 5, ECF No. 1. Edgewood hired



1
  As in her Complaint, Woodson again purports to sue other employees of the organization. See
generally Opp’n, ECF No. 27. But as the Court already explained, Woodson never served these
Defendants and therefore cannot sue them. See Woodson v. Smith, No. 20-cv-2668, 2021 WL
4169357, at *1 n.1 (D.D.C. Sept. 14, 2021).


                                                1
Woodson as a Youth Coordinator in 2014 and promoted her to Community School Coordinator

three years later. See id. Woodson alleges that she has long suffered from endometriosis, a

painful condition “affecting several major life activities.” Id. ¶ 6. But Woodson claims that she

“perform[ed] exceptionally” despite her condition, “never received a dissatisfactory performance

evaluation,” and “never was demoted or suspended” before her termination in 2019. Id. ¶ 8; see

also Opp’n ¶ 3, ECF No. 27.

       Woodson and Edgewood disagree as to why she was fired. According to Woodson,

Edgewood terminated her because of her endometriosis. See Compl. ¶¶ 27–29; see also Opp’n ¶

2. Woodson asserts that she “always remained professional” at work and was “well respected by

the leaders of the schools with whom she worked.” Opp’n ¶¶ 3, 6.

       Edgewood disagrees. It contends that it fired Woodson because she “engag[ed] in a

public verbal altercation and shov[ed] a colleague” in front of the organization’s new chief

executive officer. Def.’s Mot. for Summ. J. (Def.’s MSJ) at 1, ECF No. 25; Def.’s Stmt. of

Material Facts Without Genuine Issue (SMF) ¶¶ 18–23, ECF No. 25. 2 Edgewood also submits

that Woodson “has a history of engaging in verbal altercations with co-workers.” SMF ¶ 24; see

also Def.’s MSJ, Ex. E (DuPree Decl.), ECF No. 25-6 (declaration from her former supervisor);

Ex. J, ECF No. 25-11 (email complaint from her co-worker).




2
  In this district, a party opposing a motion for summary judgment must comply with Local Rule
7.1(h), which requires her to file “a separate concise statement of genuine issues setting forth all
material facts” that she disputes. LCvR 7.1(h); see also SEC v. Banner Fund Int’l, 211 F.3d 602,
616 (D.C. Cir. 2000). Woodson did not file any such document, so the Court considers
Edgewood’s statement of undisputed facts admitted. See Jackson v. Finnegan, Henderson,
Farabow, Garrett & Dunner, 101 F.3d 145, 151 (D.C. Cir. 1996) (explaining that “strict
compliance” with this rule is justified).


                                                 2
       The backstory is as follows. In November 2019, Edgewood hired Lisette Bishins as its

new CEO. SMF ¶ 12. Two days later, Bishins introduced herself during a meeting with

Edgewood’s staff and Board of Directors. See id. ¶¶ 14–15. During the meeting, Bishins

“provided a preliminary overview of her expectations which stressed a no tolerance policy for

unprofessional behavior.” Id. ¶ 16. And Edgewood’s Finance Manager Rickell Smith

introduced herself and the finance department. Id. ¶ 17.

       After Smith finished speaking, Edgewood says that Woodson “made unprofessional and

rude comments about [] Smith and the services she provided.” Id. ¶ 18. Smith approached

Woodson to “question [her] about her comment to resolve her issue” after the meeting, but

Woodson “began yelling” at Smith. Id. ¶¶ 19–20. This occurred in front of Bishins, Woodson’s

supervisor Kristine DuPree, members of the Board of Directors, and Chief Program Officer

Ronald E. Smith, Jr. See id. ¶¶ 3, 7; see also Def.’s MSJ, Ex. G (Smith Decl.) ¶ 7, ECF No. 25-

8; DuPree Decl. ¶ 10.

       But that was not all. After the meeting, Woodson “pushed another co-worker, Ashanti

Brown . . . and engaged in a verbal altercation with him.” SMF ¶ 23. Brown submitted a written

complaint documenting the incident. See id.; see also Def.’s MSJ, Ex. I, ECF No. 25-9. Then,

Woodson entered DuPree’s office, where she “remained agitated and spoke [loudly] despite

requests . . . to calm down.” Id. ¶ 21. Rather than allowing her supervisor to informally mediate

the disagreement, Woodson asked to leave work for the day. Id. ¶ 22; see also DuPree Decl. ¶

17.

       Woodson describes these events differently. She states that Smith “instigated” the

incident by “accost[ing]” Woodson after the meeting. Opp’n ¶ 7. Woodson contends that she

“did not yell and only responded professionally” to Smith. Id. Woodson also states that the



                                                3
alleged incident where she pushed Brown “is false” and that Brown was in an improper

relationship with another employee at the time. Id. ¶ 8.

       Bishins suspended Woodson on the day of the alleged incident and scheduled a meeting

with her five days later. See SMF ¶¶ 25–26. At that meeting, Bishins fired Woodson. See id. ¶¶

27–28. Edgewood submits that Bishins was an external hire with no “background information

regarding any employee’s personnel or medical” situation. Id. ¶¶ 13, 30. And Edgewood

contends that Bishins did not review any “medical-related files prior to the decision to terminate”

Woodson, id. ¶ 29, or even know that Woodson had a disability, see id. ¶¶ 31–32; see also Def.’s

Reply in Support of Mot. for Summ. J., Ex. M ¶ 19, ECF No. 28-1 (declaration from

Edgewood’s HR consultant). “Bishins was the ultimate decision-maker in terminating

[Woodson].” SMF ¶ 33; see also Smith Decl. ¶ 14.

       Edgewood advised Woodson in a letter that it terminated her employment “based on the

most recent incident involving boisterous, disruptive, disrespectful and improper conduct

because this is a direct violation of the organization’s Standards of Conduct policy.” Opp’n, Ex.

J. (Termination Letter) at 89, ECF No. 27-1. Edgewood’s Employee Handbook prohibits

‘“fighting or threatening violence in the workplace,’ ‘boisterous or disruptive activity in the

workplace,’ ‘insubordination or other disrespectful conduct,’ and ‘unsatisfactory performance or

conduct.’” SMF ¶ 4; see also Def.’s MSJ, Ex. C at 75–76, ECF No. 25-4 (Handbook). The

Handbook also provides that employees are expected to follow rules of conduct to “protect the

interests and safety of all staff and the organization.” SMF ¶ 3; Handbook at 75. And the

Handbook explains that Edgewood “may terminate [the employment] relationship at any time,

with or without cause, and with or without advance notice.” Handbook at 76.




                                                 4
        Woodson, however, accuses Edgewood of not following its own progressive discipline

policies before terminating her. See Opp’n ¶¶ 4–5. True, the Handbook includes such policies.

See Handbook at 76 (setting out progressive disciplinary steps, including a verbal warning, a

written warning, and a suspension prior to termination). But the Handbook also “recognizes that

there are certain types of employee problems . . . serious enough to justify either a suspension,

or, in extreme situations, termination of employment, without going through the usual

progressive discipline steps.” Handbook at 76; see also SMF ¶ 5.

        Woodson originally sued Edgewood under the ADA and DCHRA alleging retaliation and

disability discrimination after it fired her. See generally Compl. The Court granted Edgewood’s

motion to dismiss Woodson’s ADA retaliation claim but allowed her ADA and DCHRA

disability discrimination claims to proceed. See Woodson v. Smith, No. 20-cv-2668, 2021 WL

4169357 (D.D.C. Sept. 14, 2021). In doing so, the Court noted that Woodson struggled to meet

her burden because she never alleges that Bishins, who allegedly decided to fire her, knew about

her disability. See id. at *4.

        Edgewood’s motion for summary judgment on Woodson’s ADA and DCHRA disability

discrimination claims is now ripe.

                                                 II.

        Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “A fact

is material if it ‘might affect the outcome of the suit under the governing law,’ and a dispute

about a material fact is genuine ‘if the evidence is such that a reasonable jury could return a




                                                 5
verdict for the nonmoving party.’” Steele v. Schafer, 535 F.3d 689, 692 (D.C. Cir. 2008)

(quoting Anderson, 477 U.S. at 248).

       The Court views the facts in the light most favorable to the non-moving party. See Scott

v. Harris, 550 U.S. 372, 378 (2007). But her opposition must consist of more than mere

unsupported allegations or denials. See Fed. R. Civ. P. 56(c); see also Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986).

       The non-moving party must provide evidence that would permit a reasonable factfinder

to find in her favor. Laningham v. U.S. Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987). Such

evidence may include affidavits, declarations, or other similar materials setting forth specific

facts showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56(c); see also Celotex

Corp., 477 U.S. at 323–24. A “mere . . . scintilla of evidence” in support of the non-movant’s

position cannot defeat a motion for summary judgment. Anderson, 477 U.S. at 252.

       Because Woodson is pro se, the Court “liberally construe[s]” her filings and holds them

“to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). But Woodson must still comply with the Federal and Local Rules. See

Hedrick v. FBI, 216 F. Supp. 3d 84, 93 (D.D.C. 2016). Woodson must show that a genuine issue

of material fact exists as to whether Edgewood discriminated against her because of her

disability. See Fed. R. Civ. P. 56(a).

                                                III.

       The ADA and DCHRA prohibit employers from “discriminating against an individual

with a disability who, with reasonable accommodation, can perform the essential functions of the

job.” McFadden v. Ballard Spahr Andrews & Ingersoll, LLP, 611 F.3d 1, 5 (D.C. Cir. 2010)

(cleaned up). Under the ADA, an employer “shall [not] discriminate against a qualified



                                                 6
individual on the basis of disability in regard to . . . discharge[.]” 42 U.S.C. § 12112(a).

Similarly, under the DCHRA, “[i]t shall be an unlawful discriminatory practice” for an employer

“to discharge[] any individual[] or otherwise to discriminate against any individual, with respect

to . . . compensation, terms, conditions, or privileges of employment” either “wholly or partially

for a discriminatory reason based upon . . . disability.” D.C. Code § 2-1402.11(a). This Court

applies the same analysis to claims under the ADA and the DCHRA. See Giles v. Transit Emps.

Fed. Credit Union, 794 F.3d 1, 5 (D.C. Cir. 2015).

       When, as here, a plaintiff relies on indirect evidence of discrimination, the burden-

shifting framework set forth in McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973),

applies. See Giles, 794 F.3d at 5. Under the framework, Woodson must first show a prima facie

case of discrimination based on disability. See Brady v. Off. of the Sergeant at Arms, 520 F.3d

490, 493 (D.C. Cir. 2008) (Kavanaugh, J.). The prima facie case includes showing that

Woodson has a disability under the ADA; that she was qualified for her position with or without

a reasonable accommodation; and that she suffered an adverse employment action because of her

disability. See, e.g., Swanks v. WMATA, 179 F.3d 929, 934 (D.C. Cir. 1999).

       But the Circuit has since simplified the inquiry. Today, “judicial inquiry into the prima

facie case is usually misplaced [because] [i]n the years since McDonnell Douglas, the Supreme

Court’s decisions have clarified that the question whether the employee made out a prima facie

case is almost always irrelevant.” Brady, 520 F.3d at 493. This is so because at the summary

judgment stage, “once the employer asserts a legitimate non-discriminatory reason, the question

whether the employee actually made out the prima facie case is no longer relevant.” Id. (cleaned

up).




                                                  7
       When deciding whether Edgewood has asserted a legitimate, nondiscriminatory reason

for firing Woodson, the Court considers four factors: (1) whether Woodson produces evidence

that would be admissible at trial; (2) whether the factfinder, if it believed Edgewood’s evidence,

is “reasonably . . . able to find that [its] action was motivated by a nondiscriminatory reason”; (3)

whether Edgewood’s proffered reason is “facially credible in light of the proffered evidence”;

and (4) whether Edgewood provides a “clear and reasonably specific explanation” for its action.

Figueroa v. Pompeo, 923 F.3d 1078, 1088–89 (D.C. Cir. 2019) (cleaned up). “[T]he issue is not

the correctness or desirability of the reasons offered but whether the employer honestly believes

in the reasons it offers.” Fischbach v. D.C. Dep’t of Corr., 86 F.3d 1180, 1183 (D.C. Cir. 1996)

(cleaned up).

       If Edgewood proffers a legitimate, nondiscriminatory reason for firing Woodson, the

burden shifts back to her. The Court then focuses on whether Woodson has produced enough

evidence for a reasonable jury to find that Edgewood’s explanation was not the actual basis for

its action and that discrimination was the real reason. See Brady, 520 F.3d at 493. In other

words, the focus is on Woodson’s ability to prove pretext. See Oviedo v. WMATA, 948 F.3d 386,

395 (D.C. Cir. 2020). A plaintiff’s disagreement with, or disbelief of, the employer’s

explanation cannot, without more, “satisfy the burden of showing that a reasonable jury could

find that the employer’s asserted reason was not the actual reason and that the employer

intentionally discriminated against the plaintiff on a prohibited basis.” Burton v. District of

Columbia, 153 F. Supp. 3d 13, 58 (D.D.C. 2015).

                                                 A.

       Edgewood has offered a legitimate, nondiscriminatory reason for firing Woodson. So

Woodson’s prima facie case “drops out of the picture” because this Court “has before it all the



                                                  8
evidence it needs to decide whether the defendant intentionally discriminated against

[Woodson].” Brady, 520 F.3d at 493–94. Edgewood argues that it fired Woodson because of

“two separate incidents of embarrassingly unprofessional conduct” in the presence of “the newly

appointed CEO and Board of Directors immediately following a meeting where professionalism

was discussed.” SMF ¶ 27; Def.’s MSJ at 6–9.

       Edgewood claims that Woodson both argued with Smith and pushed and argued with

Brown. See Def.’s MSJ at 8–9. Woodson’s “disruptive and disrespectful conduct (by yelling at

her co-workers) and fighting (two fights – one verbal and the other verbal and physical),”

occurring “within minutes of each other and in front of the CEO . . . violated the [S]tandards of

[C]onduct” set forth in the Employee Handbook. Id. at 9; see also id., Ex. I; see also Smith

Decl. ¶¶ 7–8. These incidents, along with Woodson’s “history of verbal altercations” with co-

workers, led Edgewood to suspend and ultimately terminate her employment. See SMF ¶ 27;

Def.’s MSJ at 6–9. Edgewood thus successfully points to admissible evidence of a

nondiscriminatory and facially credible reason for firing Woodson. See Figueroa, 923 F.3d at

1088–89. And Edgewood provides a “clear and reasonably specific explanation” for its action.

Id.

                                                B.

       The burden now shifts back to Woodson. She must produce enough evidence for a

reasonable jury to find that Edgewood’s proffered explanation was not the actual reason for her

termination, and that discrimination was. The Court understands Woodson to make four

arguments, none of which shows pretext.

       First, Woodson equates her request for intermittent leave under the FMLA to a request

for a reasonable accommodation under the ADA. She notes that her termination followed soon



                                                 9
after her FMLA request, see Opp’n ¶ 17, and that Edgewood’s “failure to accommodate [her]

FMLA request for [her] endometriosis condition” is discriminatory, id. ¶ 2. But the evidence

belies this assertion. The record reveals that Edgewood granted Woodson’s request for

intermittent leave under FMLA. See SMF ¶ 10. And Edgewood also submits that Woodson “did

not request a reasonable accommodation [under the ADA] for her endometriosis or any other

disability.” Id. ¶ 9. Woodson provides no evidence to the contrary.

       More, Edgewood could not plausibly grant Woodson an “accommodation” under the

FMLA. See Waggel v. Geo. Wash. Univ., 957 F.3d 1364, 1373 (D.C. Cir. 2020) (cleaned up)

(noting that the “scope of entitlements under the ADA includes a range of reasonable

accommodations while the FMLA authorizes only leave”). While an employee’s “request can

trigger both the FMLA and the ADA through language that independently satisfies the

requirements of both statutes,” id. at 1373 n.2, Woodson fails to establish that her request for

intermittent FMLA leave also should have been construed as a request for a reasonable

accommodation for a disability. That Woodson justified occasional absences from work because

of a medical condition is not a request that her former employer grant accommodations so that

she could perform the functions of her job.

       Second, Woodson characterizes her behavior as “always . . . professional,” Opp’n ¶ 1,

while downplaying her own culpability. She accuses Smith of being the aggressor, see id. ¶ 7,

and denies that the fight with Brown ever occurred, see id. ¶ 8. And she tries to dismiss

Edgewood’s claim that she has had a “history of engaging in verbal altercations with co-

workers,” SMF ¶ 24, as “unfounded, untrue and retaliatory in nature,” Opp’n ¶ 10. But

Woodson failed to dispute Edgewood’s Statement of Material Facts Without Genuine Issue as to

these claims, and she offers no evidence supporting her assertions.



                                                 10
       To be sure, Woodson submits documentation that Edgewood raised her pay, see id., Ex.

A, ECF No. 27-1, and that her annual performance appraisals were historically above average,

see id., Ex. B, ECF No. 27-1. But these general indicia of her workplace conduct do not show

that she never fought with Brown or that Smith was the aggressor. Indeed, Woodson’s

documentation predates the incidents that Edgewood claims led to her termination. The

affidavits Woodson submits from a former Edgewood employee do not support her claims either.

See id., Exs. D, F, G, ECF No. 27-1. In short, Woodson’s evidence for her claims about

professionalism boils down to her own self-perception. But Woodson’s attempt to “demonstrate

that the employer is making up or lying about the underlying facts that informed the predicate for

the employment decision” crumbles against the weight of Edgewood’s evidence. Brady, 520

F.3d at 495.

       Third, Woodson faults Edgewood for not following its progressive discipline policies.

See Opp’n ¶ 5. She also argues that Edgewood neither rated her job performance unsatisfactory

nor disciplined her for unprofessional behavior before her termination. See id.; see also id., Ex.

B. But job performance was not the reason Edgewood fired Woodson, and the lack of prior

discipline would not preclude discipline for her conduct in front of the CEO, Board Members,

and her co-workers. By its terms, the Employee Handbook permits termination of employment

without first going through the three-step progressive discipline process if the employee conduct

is sufficiently egregious. See Handbook at 77. Edgewood considered Woodson’s “boisterous,

disruptive, disrespectful and improper” conduct, Termination Letter at 89, to be sufficiently

serious. Woodson’s dissatisfaction or disagreement with the decision is irrelevant. See Burton,

153 F. Supp. 3d at 58.




                                                11
         Fourth, Woodson asserts that Bishins “had significant background concerning

[Woodson’s] medical history or ADA/FMLA requests prior to [her] termination.” Opp’n ¶ 15;

see also id. ¶¶ 16–17. But the exhibits Woodson cites to do not prove this claim. See id., Ex. H

(email about a new HR consultant); Ex. I (email from Bishins after the meeting telling Woodson

to take a few days off before meeting to discuss the incidents); Ex. J (Woodson’s termination

letter). Nor do any of Woodson’s other exhibits—including a few affidavits—that she submits.

Though one affiant states that Woodson’s HR manager divulged Woodson’s medical condition

to another employee, it says nothing about the HR manager telling Bishins. See Ex. F. Woodson

has therefore offered no declaration, affidavit, or exhibit showing that Bishins knew of her

disability or her prior accommodation requests. Unsupported assertions of fact at the summary

judgment stage—even levied by pro se plaintiffs—cannot defeat “supported assertions” by

defendants. Oviedo, 948 F.3d at 397 (holding that summary judgment for defendant was proper

where a pro se plaintiff levied an allegation in his opposition but did not provide a declaration or

affidavit proving it).

         Ultimately, Woodson offers no evidence to rebut Edgewood’s statements that Bishins did

not know about her disability, see SMF ¶ 31; Ex. G, and that Bishins alone made the termination

decision, see SMF ¶ 33; Ex. G. An employer cannot discriminate because of a disability if it

knows nothing about it. See Conn v. Am. Nat’l Red Cross, 149 F. Supp. 3d 136, 149 (D.D.C.

2016).

         Woodson disagrees with Edgewood’s decision to fire her. But her disagreement “does

not amount to pretext without showing that false reasons were deployed as a smokescreen to

provide cover for unlawful discrimination.” SaintPreux v. Mayorkas, No. 1:19-cv-01364, 2021

WL 3912180, at *4 (D.D.C. Sept. 1, 2021) (citation omitted), aff’d, No. 21-5221, 2022 WL



                                                 12
1177328 (D.C. Cir. Apr. 14, 2022). To be sure, Woodson disputes a few facts, see Opp’n ¶ 8,

but because none are evidence of pretext, she cannot overcome Edgewood’s motion for summary

judgment. Thus, the Court will grant Edgewood’s motion for summary judgment on Woodson’s

ADA and DCHRA claims.

                                            *    *    *

       Woodson also argues that she has not had the opportunity for “significant discovery.”

Opp’n ¶ 13; see also id. at 6. But the parties had nearly seven months to conduct discovery. The

Court first entered a scheduling order providing for six months of discovery. See Minute Entry

(October 26, 2021). It then provided Woodson two more weeks to respond to Edgewood’s

discovery requests. See Minute Entry (May 6, 2022). Woodson therefore had ample time to

conduct discovery.

                                                IV.

       For these reasons, the Court finds that there are no material facts in dispute and that

Woodson fails to show that her disability was the actual reason for her termination. The Court

will therefore grant Edgewood’s motion for summary judgment. A separate Order will issue.

                                                                               2022.11.08
Dated: November 8, 2022                                                        14:48:35 -05'00'
                                                             _____________________________
                                                             TREVOR N. McFADDEN, U.S.D.J.




                                                13